


Exhibit 10.5
ANNUAL VARIABLE PAY PLAN DOCUMENT
Plan Measurement Period: Fiscal Year 2014
Plan Effective: 9-1-2013 to 8-31-2014


PLAN PURPOSE
The purpose of the CHS Annual Variable Pay Plan (the Plan) is to provide a
direct financial incentive for eligible employees who contribute to the
achievement of the company and individual business unit’s financial goals. CHS
annual variable pay goals include:


•
Pay competitively in the local and national labor markets

•
Focus employees on the achievement of company and business unit financial
results

•
Reward employees based on company and individual performance



ELIGIBILITY
•
Employees must have a hire or transfer date on or before August 1 of the fiscal
Plan year to be eligible for participation.

•
Eligibility for full time (A1 status) and part time (A2, A3 and A4 status)
employees is based on business needs and determined by individual business
units.

•
Employees who become eligible, transfer to an eligible position with a different
percent opportunity, or transfer to an ineligible position during the Plan year
are prorated by the number of days worked in an eligible position.

•
Employees covered through other types of bonus, commission, contracts or
incentive plans are not eligible for the CHS Annual Variable Pay Plan unless
approved by the Vice President of Human Resources.

•
Eligible employees must be employed and actively working at the end of the
fiscal year (August 31), or have status of retirement, disability, leave of
absence, or deceased and meet the criteria in the status table below, to receive
an award. Paid Time Off (PTO, floating holidays, etc.) does not constitute
“employment” at year end.

•
Employees with unpaid lay-off status at the end of the fiscal year (August 31)
are not eligible for the Plan.

•
Employees may forfeit their eligibility for an award for the entire fiscal year
if it is determined that they have failed to meet job performance criteria and
standards, which includes but is not limited to documented performance issues,
acts of misconduct, dishonesty or violation of CHS policies and procedures. Any
award forfeitures must be reviewed with the division Human Resources Director.







--------------------------------------------------------------------------------




The following table outlines how awards are prorated when there is a change in
status:
Status Category
Period of Time Included
Period of Time Excluded
Full Time/Part Time & Temp/Seasonal
Days as Full Time/Part Time
Days as Temp/Seasonal
Short Term Disability
First 90 days of STD
STD days beyond 90 days
Worker’s Compensation
First 90 days of Worker’s Comp
Days beyond 90 days
Long Term Disability (LTD)
LTD time excluded (days actually worked and first 90 days of STD included)
LTD time excluded
Retirement (Defined as age 55 & 10 yrs. Credited Service or age 65)
Days actually worked
PTO and days beyond last day worked
Deceased
Days actually worked
PTO and days beyond last day worked
Family Medical Leave Act (FMLA)
First 90 days (Coord. with STD)
Days beyond 90 days w/ STD
Military Leave
First 90 days
Days beyond 90 days
Personal Leave (Unpaid)
First 90 days (Discretionary)
Days beyond 90 days
Position Elimination (Payment is discretionary based on circumstances; Requires
HR approval)
Days actually worked
PTO and days beyond last day worked
Break in Service (Separation)
Days actually worked before and after separation, when employee returns within
90 days as verified and approved by Human Resources
Time worked prior to separation if employee returns after 90 days





PLAN GOALS
Plan Trigger: CHS must meet the company’s threshold profit goal in order for any
Plan components including business unit and individual goals to pay out. Each
operating division determines the Plan award mix.


Corporate functions and operating divisions have predetermined goals and
weightings which include CHS Total Earnings, Business Segment Earnings if
applicable, and Team/Individual/Personal goals if applicable.


CHS company objectives are set at three levels of Return on Adjusted Equity
(ROAE): 8% threshold, 10% target, and 14% maximum. Corresponding profitability
goals that need to be achieved in order to meet ROAE objectives are as follows:




LEVEL
DESCRIPTION
CHS ROAE(1)
CHS PROFIT
Maximum
Generates a full payout
14%
$698.1 Million
 
12%
$602.0 Million
Target
Expected level for the year
10%
$505.6 Million
 
9.0%
$457.6 Million
Threshold
Minimum level required for a payout
8.0%
$409.5 Million

(1)
Business Unit ROAE Levels will vary from company ROAE goals.



ROAE is a percentage determined by dividing Adjusted Year end Earnings
(forecasted earnings minus preferred stock dividends) by Adjusted Beginning Year
Equity (beginning year equity minus preferred stock) . Equity is the difference
between total assets and total liabilities in the balance sheet.
 ROAE
=
Adjusted Year End Earnings
Adjusted Beginning Year Equity



Plan payouts are triggered by CHS ROAE/profitability levels, but may also be
tied to business unit and individual performance. Awards are prorated when
results occur between the three levels of performance.










--------------------------------------------------------------------------------




AWARD PAYOUT METHODOLOGY
Award opportunity varies by grade level. See your manager or Human Resources
Representative for more information on the annual variable pay opportunity
percent for your grade level. Maximum variable pay opportunity is two times your
annual target opportunity percent and is expressed as a percentage of your pay
basis. Pay basis for exempt employees is base salary at the end of the fiscal
year (August 31). Pay basis for non-exempt employees is actual eligible fiscal
year earnings, excluding lump-sum PTO payments, profit sharing, and/or bonus
awards paid during the fiscal year.


Illustrative Example:
Here is an example of a hypothetical award calculation for an operations
participant with $55,000 pay basis and a maximum award potential of 10.0%.


Contributing Factors
Measure Weighting
X
Performance
Result
=
Weighted Performance as Percentage of Maximum Opportunity
CHS ROAE/Profitability
30%
X
60%
=
18%
Business Unit ROAE/Profitability &
Individual Performance
70%
X
50%
=
35%
Total Performance Results =
53%
Payment Calculation: $55,000 x 10% x 53% = $2,915









TIMING OF PAYMENT
Plan awards are determined, approved and issued as soon as administratively
feasible following the close of the CHS fiscal year. All payments are subject to
appropriate withholdings.
















































CHS reserves the right to change or cancel this plan at any time. The CEO has
the authority to make adjustments based on extraordinary business conditions.
This document does not intend to create an employment contract or provide a
guarantee of continued employment. We want you to understand how your Annual
Variable Pay Plan works. If you have questions, see your manager or contact your
Human Resources Representative.




